             Case 2:18-cr-00217-RSM Document 480 Filed 08/03/20 Page 1 of 1




 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
     UNITED STATES OF AMERICA,                  ) No. CR18-217-RSM
 7                                              )
                    Plaintiff,                  )
 8                                              )
               v.                               ) ORDER AUTHORIZING FILING
 9                                              ) OVERLENGTH BRIEF
     BRADLEY WOOLARD,                           )
10                                              )
                    Defendants.                 )
11                                              )
12
            Defendant’s motion to file an overlength brief in support of his motion to
13
     dismiss is granted. Defendant may file a brief of no more than 16 pages.
14
            DATED this 3rd day of August, 2020.
15
16
17                                            A
                                              RICARDO S. MARTINEZ
18
                                              CHIEF UNITED STATES DISTRICT
19                                            JUDGE
20
21
22
23
24
25
26

                                                                         PETER A. CAMIEL
                                                                    CAMIEL & CHANEY P.S.
       Order
                                                                    520 Pike Street, Suite 2500
       (USA v. Woolard CR18-217-RSM- 1
                                                                           Seattle, WA 98101
                                                                                (206)624-1551
